In a medical malpractice action, the infant plaintiff appeals, as limited by her brief, from so much of (1) a judgment of the Supreme Court, Queens County (Kunzeman, J.), entered September 6, 1984, as, upon a jury verdict, is in favor of respondents, and (2) an order of the same court, dated September 18, 1984, as denied that branch of her motion as sought to set aside the verdict rendered in favor of respondents.
Judgment and order affirmed, insofar as appealed from, with one bill of costs.
Trial Term did not abuse its discretion by limiting of respondents’ expert. An inquiry into the change of opinion in an unrelated case would have created confusion of the issues before the jury (see, People v Schwartzman, 24 NY2d 241, 245; Richardson, Evidence § 491, at 477 [Prince 10th ed]).
The verdict was not against the weight of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129).
We have reviewed appellant’s other contentions and find them to be without merit. Gibbons, J. P., Thompson, Brown and Eiber, JJ., concur.